



Exhibit (10)w
















 
 
 

 
CONSULTING AGREEMENT
 
 
 





Between


Kimberly-Clark Corporation


(K-C)




and




Jan B.C. Spencer


(Mr. Spencer)














Made as of the 5 day of April, 2012








--------------------------------------------------------------------------------


CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Consulting Agreement”) made as of the day and
year first set forth above, by and between Kimberly-Clark Corporation, a
Delaware corporation, with offices at 351 Phelps Drive, Irving, Texas 75038
(“K-C”) and Jan B.C. Spencer (“Mr. Spencer“) of 1400 Holcomb Bridge Road,
Roswell, GA 30076.


WITNESSETH
WHEREAS, K-C and its various business units have employed Mr. Spencer for years
in various upper-management level positions in which Mr. Spencer has obtained
knowledge of and full access to the full range of the confidential, proprietary
information of K-C that is competitively valuable, much of which constitutes
trade secrets; and
WHEREAS, both K-C and Mr. Spencer acknowledge that Mr. Spencer’s knowledge of
K-C’s trade secrets and other confidential proprietary information is thorough,
both in terms of the breadth (i.e. information from K-C’s various business units
and regarding K-C’s various products), and in terms of depth (i.e. the level of
detail, and information about K-C’s prior, current and future activities); and
WHEREAS, both K-C and Mr. Spencer acknowledge that because of Mr. Spencer’s
expansive and thorough knowledge of K-C’s trade secrets and other confidential
proprietary information, and its business plans and strategies, K-C would suffer
serious competitive harm if Mr. Spencer were to perform any services for a
substantial competitor of K-C in which Mr. Spencer made or influenced any
business decisions of that competitor; and
WHEREAS, both K-C and Mr. Spencer acknowledge that if Mr. Spencer were to
perform services for a substantial competitor of K-C in which Mr. Spencer made
or influenced any business decisions of the competitor, Mr. Spencer would
inevitably use for the benefit of the

1

--------------------------------------------------------------------------------


competitor and to the competitive detriment of K-C his knowledge of some K-C
trade secrets or other competitively valuable confidential information: and
WHEREAS, K-C wishes to continue to retain Mr. Spencer’s services as a senior
executive consultant after his retirement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
specifically the payment described in Article 3 below, the parties hereto agree
as follows:
ARTICLE I
CONSULTING SERVICES
Mr. Spencer shall provide K-C consulting services (the “Services”) and such
other work as requested from time to time by K-C’s Chief Executive Officer, or
any other officers its Chief Executive Officer may designate. The Services shall
be performed solely by Mr. Spencer. Mr. Spencer agrees that during the term of
this Consulting Agreement, he will not have the authority to act on behalf of
K-C in any situation that may arise during the performance of duties assigned to
him. Further, Mr. Spencer agrees he will have no access to any K-C information
and/or computer systems, including but not limited to electronic mail, software,
mainframe, and other forms of information collection, without the express
permission of K-C’s Chief Executive Officer. It is anticipated that the
consulting services will primarily be performed from Mr. Spencer’s place of
residence.
ARTICLE 2
TERM AND TERMINATION
The Services to be performed by Mr. Spencer pursuant to this Consulting
Agreement shall commence on July 1, 2012, and continue for a period of two years
until June 30, 2104 (hereinafter referred to as the “Term”). Notwithstanding the
expected Term hereof, K-C or Mr. Spencer may terminate the Services at any time
in the event of the failure of the other party to comply with any of the
provisions hereunder after receiving written notice of such failure and not

2

--------------------------------------------------------------------------------


curing the same within 30 calendar days. This Consulting Agreement also shall
terminate on the death or incapacity of Mr. Spencer except for Articles 4
through 14. In the event of early termination because of a breach of the
Consulting Agreement by Mr. Spencer, Mr. Spencer shall provide K‑C with written
summaries of the Services performed through the date of cancellation and K‑C
shall compensate Mr. Spencer through the date of such termination in accordance
with the terms hereof and K-C shall owe no further monies to Mr. Spencer. In the
event of early termination without cause by K-C, Mr. Spencer shall provide K‑C
with written summaries of the Services performed through the date of
cancellation and K‑C shall continue to compensate Mr. Spencer as provided in
Article 3 through the remainder of the Term. In the event of termination of this
Consulting Agreement, for any reason whatsoever, with or without cause, the
provisions of Articles 4 through 14 and any other provisions of this Consulting
Agreement necessary to give efficacy thereto shall continue in full force and
effect following such termination.
ARTICLE 3
COMPENSATION
In consideration of his decision to enter into this Consulting Agreement, Mr.
Spencer shall remain an employee of K-C, receiving full-time pay and all
benefits to which Employee may otherwise be entitled, through June 30, 2012, and
will be offered a “Reaffirmation Agreement” at the end of the employment period.
The form of the Reaffirmation agreement is attached as Exhibit A. As a condition
of receiving any payments under this Article, Mr. Spencer shall execute and
deliver the Reaffirmation Agreement to K-C within the time specified in the
Reaffirmation Agreement. Provided Mr. Spencer signs and returns the
Reaffirmation Agreement in a timely manner, and does not revoke it in accordance
with its terms, K-C will pay Mr. Spencer $50,000 per quarter, in arrears, for a
period of two years to be paid after the last day of each quarterly period,
commencing after September 30, 2012 with the final payment

3

--------------------------------------------------------------------------------


occurring after June 30, 2014. Mr. Spencer shall be available to provide
Services for a maximum of 200 hours per year at such time as can reasonably be
agreed by the parties. In the event that K-C requests Mr. Spencer to provide
services in excess of 200 hours per year, Mr. Spencer shall be compensated at a
rate to be agreed upon by the parties. K-C shall reimburse Mr. Spencer for all
necessary travel and other expenses incurred in connection with the Services
provided that such expenses have been incurred with K-C’s prior approval and
further, provided that Mr. Spencer supports such expenses with appropriate
documentation. Tax withholdings may be applied to the above payments as
determined by K-C in its sole discretion. Mr. Spencer is fully responsible for
the payment of all taxes and K-C makes no representation as to the tax treatment
of any consideration under this Agreement.
ARTICLE 4
FULL AND FINAL RELEASE
In consideration of the payments being provided to Mr. Spencer above, Mr.
Spencer, for himself, his attorney, heirs, executors, administrators, successors
and assigns, fully, finally and forever releases and discharges K-C, all parent,
subsidiary, related and affiliated companies, including K-C, and its parent,
subsidiary, related and affiliated companies, as well as its and their
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Article as
“KCC”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the execution date of this Consulting
Agreement. Specifically included in this waiver and release are, among other
things, any and all claims of alleged employment discrimination, either as a
result of the separation of Mr. Spencer’s employment or otherwise, any claims
under any KCC severance pay plan, under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act
of 1964, the Family and Medical Leave Act

4

--------------------------------------------------------------------------------


(FMLA), the Americans with Disabilities Act, the Worker Adjustment and
Retraining Notification (WARN) Act, the Uniformed Services Employment and
Reemployment Rights Act (USERRA), the Ledbetter Fair Pay Act, the Internal
Revenue Code (IRC), the US tax code, the Employee Retirement Income Security Act
(ERISA), any other federal, state or local statute, rule, ordinance, or
regulation, as well as any claims for alleged wrongful discharge, negligent or
intentional infliction of emotional distress, breach of contract, fraud,
defamation, or any other unlawful behavior, the existence of which is
specifically denied by KCC.
Nothing in this Agreement, however, shall be construed to prohibit Mr. Spencer
from filing a charge or participating in any investigation or proceeding
conducted by the EEOC or comparable state or local agency. Notwithstanding the
foregoing, Mr. Spencer waives his right to recover monetary or other damages as
a result of any charge or lawsuit filed by Mr. Spencer or by anyone else on Mr.
Spencer’s behalf, including a class or collective action, whether or not Mr.
Spencer is named in such proceeding. Further, nothing in this Agreement is
intended to waive Mr. Spencer’s entitlement to vested benefits under any
pension, 401(k) plan or other benefit plan provided by KCC. Finally, the above
release does not waive claims that Mr. Spencer could make, if available, for
unemployment or workers’ compensation and also excludes any other claim which
cannot be released by private agreement between the parties.
ARTICLE 5
DEFINITIONS
a)
“Area” as used in this Agreement means the United States of America, the United
Kingdom and Europe.

b)
“Business” as used in this Consulting Agreement means the development,
production, sales and/or marketing of health, hygiene and/or other products of
the type developed, produced, sold and/or marketed by K-C.


5

--------------------------------------------------------------------------------


c)
“Competitor” as used in this Consulting Agreement means another business,
whether a person, entity or organization, that is in the same or substantially
the same Business as K-C anywhere in the Area, including specifically Proctor &
Gamble, Johnson & Johnson, Koch Industries, Playtex Products, Inc., SCA Tissue,
Ontex BVBA, Tyco International, Inc., UniCharm Corporation, Cardinal Health,
Inc. and Medline Industries Inc. and any subsidiary or corporate affiliate of
these companies in the same or substantially the same Business as K-C.

d)
“Confidential Information” as used in this Consulting Agreement means all
information, knowledge and data relating to the Business which is or has been
disclosed to Mr. Spencer or of which Mr. Spencer became aware as a consequence
of or through either Mr. Spencer’s prior employment with K-C or his performance
of Services under the Consulting Agreement, and which has value to K-C and is
not generally known to its competitors. Confidential Information shall not
include any information, knowledge or data that has been voluntarily disclosed
to the public by the Company (except where such disclosure has been made by Mr.
Spencer without authorization) or that has been independently developed and
disclosed to the general public by others, or otherwise entered the public
domain through lawful means.

e)
“K-C” or the “Company” as used in this Consulting Agreement includes
Kimberly-Clark Corporation and any subsidiary of Kimberly-Clark Corporation of
which 50% or more of the voting shares are owned directly or indirectly by
Kimberly-Clark Corporation.

f)
“K-C Information” as used in this Consulting Agreement means Confidential
Information and Trade Secrets, collectively, as defined below.


6

--------------------------------------------------------------------------------


g)
“Trade Secrets” as used in this Consulting Agreement means information of K-C,
without regard to form, including, but not limited to, technical or nontechnical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product or service plans
or lists of actual or potential customers or suppliers which is not commonly
known by or available to the public and which information (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

ARTICLE 6
CONFIDENTIAL INFORMATION
Mr. Spencer shall not disclose, publish or disseminate any K-C Information or
use any K-C Information for the benefit of any person or entity other than K-C,
except as specifically required to perform Services for K-C or as otherwise
specifically authorized by K-C. With respect to Confidential Information that
does not constitute Trade Secrets, the confidentiality obligations described
herein shall continue throughout the Term of this Consulting Agreement and for a
period of two years after this Consulting Agreement terminates (regardless of
the reason or manner of termination). With respect to Trade Secrets, the
confidentiality obligations set forth herein shall continue even after the
termination of this Consulting Agreement (regardless of the reason or manner of
termination) for so long as the information at issue remains a Trade Secret
under applicable law. Mr. Spencer agrees that, with the execution of this
Consulting Agreement, he has returned to K-C all confidential and proprietary
information and all other Company property, as well as all copies or excerpts of
any property, files or documents obtained as a result of his employment with
K-C, except those items K-C specifically agrees in writing to permit Mr. Spencer
to retain. This Article is not intended to preclude Mr.

7

--------------------------------------------------------------------------------


Spencer from testifying truthfully in any court of law or before an
administrative agency, although Mr. Spencer agrees that he will testify as to
K-C matters only if served with a lawfully executed subpoena.
ARTICLE 7
NON-SOLICITATION
Mr. Spencer shall not, at any time during the Term of this Consulting Agreement,
in the Area, directly or indirectly, take any action which would cause, serve to
encourage, solicit or induce any employee of K-C with whom Mr. Spencer has
material contact prior to or during the Term of this Consulting Agreement, to
leave K-C’s employ for employment with a Competitor.
ARTICLE 8
NON-COMPETITION
During the Term of this Agreement, Mr. Spencer shall not, without the written
consent of K-C, within the Area, either directly or indirectly, undertake for a
Competitor to perform services that are the same or substantially similar to
those Services he has undertaken for K-C, relating to the production, sales
and/or marketing of any K-C product. The parties agree that Mr. Spencer’s
acceptance of a position as a member of a board of directors would not be
considered the same or similar services as Mr. Spencer performed for K-C unless
such position would necessarily implicate Mr. Spencer’s knowledge of
Confidential Information, and that Mr. Spencer shall not, without the written
consent of K-C, accept a position as a member of a board of directors of a
Competitor.
ARTICLE 9
NON-DISPARAGEMENT
Mr. Spencer agrees that he has not and will not make statements to clients,
customers and suppliers of K-C or to other members of the public that are in any
way disparaging or negative towards K-C, K-C’s products or services, or K-C’s
board, representatives or

8

--------------------------------------------------------------------------------


employees. K-C agrees that any requests for information or requests for
references regarding Mr. Spencer that are forwarded to Mr. Thomas J. Falk will
be answered such that Mr. Falk’s
references about Mr. Spencer shall not disparage in any way Mr. Spencer or his
performance during his employment with K-C.
ARTICLE 10
NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT
This Consulting Agreement shall not be construed as an admission by K-C of any
liability or acts of wrongdoing or discrimination, nor shall it be considered to
be evidence of such liability, wrongdoing, or discrimination.
ARTICLE 11
COPYRIGHTS
Mr. Spencer and Mr. Spencer’s employees, if any, agree to grant, license,
release and assign to K-C all right, title and interest in all copyrights
arising out of the Services. All work for authorship created by Mr. Spencer
while providing the Services shall be “works made for hire.” Upon request, Mr.
Spencer shall provide K-C with whatever documents, information or materials are
in Mr. Spencer’s possession or reasonably available to Mr. Spencer to enable K-C
to protect its copyrights in any materials produced pursuant to this Consulting
Agreement.
ARTICLE 12
INVENTIONS AND IDEAS
Mr. Spencer shall promptly disclose and assign to K-C any and all ideas and
inventions, patentable or unpatentable, of or relating to anything done in
connection with this Consulting Agreement or made or conceived which may result
from or be suggested by the Services performed. All such ideas and inventions
shall be and become the exclusive property of K-C, whether or not patent
applications are filed thereon, and Mr. Spencer shall at any time and from time
to time, upon request, at the expense of K-C, make application through
representatives of K-C or its nominees for patents of the United States or any
foreign jurisdiction. Mr. Spencer

9

--------------------------------------------------------------------------------


shall promptly provide all reasonable assistance and shall furnish, execute and
deliver any and all documents necessary to do any and all acts in securing for
K-C or K-C’s benefit patents in any and all countries. Termination of this
Consulting Agreement shall not release Mr. Spencer from Mr. Spencer’s
obligations hereunder as to any inventions which, by this Consulting Agreement,
Mr. Spencer has agreed to assign.
ARTICLE 13
INDEPENDENT CONTRACTOR
For the period from July 1, 2012 until June 30, 2014, Mr. Spencer shall be an
independent contractor, and not an employee, and as such is not entitled to any
employee benefits arising from performance under this Consulting Agreement. Mr.
Spencer shall not become the agent, representative, employee or servant of K-C
in the performance of the Services or any part thereof, and no express or
implied representations to the contrary shall be made.
ARTICLE 14
WARRANTY AND INDEMNITY
Mr. Spencer warrants and guarantees that: (a) the terms of this Consulting
Agreement do not violate any existing agreements or other obligations to which
Mr. Spencer is bound; (b) the best technical practices, procedures, skill, care
and judgment shall be employed in the performance of the Services; (c) the
Services shall be performed in the most expeditious and economical manner
consistent with K-C’s best interests; and (d) Mr. Spencer shall at all times
cooperate with K-C so as to further the best interests of K-C. Mr. Spencer shall
defend, indemnify and hold K-C harmless from and against all claims, damages,
costs and expenses (including attorneys’ fees) suffered or incurred because of
any injury (including death) or property damage, or both, caused by or due to
the negligence of Mr. Spencer, Mr. Spencer’s employees or agents or otherwise
arising out of or in connection with Mr. Spencer’s performance of the Services.

10

--------------------------------------------------------------------------------


ARTICLE 15
NOTICES
All notices or other communications required or permitted to be given under this
Consulting Agreement shall be in writing and shall be deemed to have been
sufficiently given when delivered in person, transmitted by facsimile, or when
deposited with the United States Postal Service, first class registered or
certified mail, postage prepaid, as follows:
If to Mr. Spencer:
Jan B.C. Spencer
 
1400 Holcomb Bridge Road
 
Roswell, Georgia 30076
 
 
If to K-C:
Kimberly-Clark Corporation
 
351 Phelps Drive
 
Irving, TX 75038
 
Attention: General Counsel



Or to such other address or individual as either party may specify from time to
time in writing.
ARTICLE 16
ASSIGNMENT
Mr. Spencer shall not assign, subcontract or otherwise transfer this Consulting
Agreement or any payments due or to become due hereunder without K-C’s prior
written approval.
ARTICLE 17
ADVICE OF COUNSEL
Mr. Spencer acknowledges that he has been advised by K-C to consult with an
attorney in regard to this matter, and that he has consulted with an attorney of
his choosing. He further acknowledges that he has been given more than
twenty-one (21) days from the time that he received this Consulting Agreement,
to consider whether to sign it. If Mr. Spencer has signed this Consulting
Agreement on or before the end of this twenty-one (21) day period, it is because
he freely chose to do so after carefully considering its terms This Consulting
Agreement shall be

11

--------------------------------------------------------------------------------


automatically cancelled if Mr. Spencer has not signed and returned the
Consulting Agreement to K-C on or before the end of this twenty-one (21) day
period. Finally, Mr. Spencer shall have seven (7) days from the date he signs
this Consulting Agreement to change his mind and revoke the Consulting
Agreement. If Mr. Spencer does not revoke this Consulting Agreement within seven
days of his signing, this Consulting Agreement will become final and binding on
the day following such seven-day period.
ARTICLE 18
ACKNOWLEDGEMENTS
Mr. Spencer acknowledges that he has been advised by K-C to consult with an
attorney in regard to this matter. Mr. Spencer further acknowledges that he
understands the terms of this Consulting Agreement, and that he undertakes the
obligations described in this Consulting Agreement of his own choice and without
any duress or coercion. Additionally, Mr. Spencer agrees that if K-C enforces
any aspect of this Consulting Agreement in a court of competent jurisdiction, he
shall be liable to reimburse K-C for all expenses incurred in such enforcement
activity, including attorneys’ fees if K-C’s legal action results in a decision
in its favor.
ARTICLE 19
ENTIRE AGREEMENT; AMENDMENT
This Consulting Agreement constitutes the entire understanding between the
parties with respect to the provision of Services and the obligations of Mr.
Spencer defined by this Consulting Agreement. No waiver, modification or
amendment of any term of this Consulting Agreement shall be valid unless made in
writing specifying such waiver, modification, or amendment and signed by the
parties hereto. However, any noncompetition, confidentiality, nonsolicitation
and/or assignment of business ideas agreements or any prior agreements between
the parties related to inventions, business ideas, and confidentiality of
corporate information remain intact, including, but not limited to, those
attached as Exhibit A.

12

--------------------------------------------------------------------------------


ARTICLE 20
DIVISIBILITY AND PARTIAL ENFORCEMENT
If a court of competent jurisdiction determines that any aspects of the
obligations imposed on Mr. Spencer hereunder are unenforceable, the parties
desire that all remaining obligations shall be divisible from any unenforceable
provision, and shall remain in full force and effect. The parties further desire
that the court enforce any part of any unenforceable provision to the full
extent permitted by law.
ARTICLE 21
GOVERNING LAW
THIS CONSULTING AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS IN THE STATE OF GEORGIA WITHOUT REGARD FOR ITS CONFLICT OF LAWS
PROVISIONS AND THE PARTIES AGREE THAT THE EXCLUSIVE VENUE FOR ANY ACTION ARISING
OUT OF THIS AGREEMENT, OR SEEKING TO ENFORCE THIS AGREEMENT OR ANY OF ITS
PROVISIONS WILL BE THE SUPERIOR COURT OF FULTON COUNTY AND BOTH PARTIES CONSENT
TO THE VENUE AND PERSONAL JURISDICTION OF SUCH COURT.
IN WITNESS WHEREOF, this Consulting Agreement has been executed on behalf of
each party as of the day and year first set forth above.
 
/s/ Jan B.C. Spencer
 
 Jan B.C. Spencer
 
 
 
KIMBERLY-CLARK CORPORATION
 
 
 
By: /s/ Thomas J. Falk
 
  Name: Thomas J. Falk
 
  Title: Chief Executive Officer





 

13

--------------------------------------------------------------------------------




EXHIBIT A


Reaffirmation of the Agreement and Full and Final Release of Claims
    
This Agreement represents the understanding between Jan B.C. Spencer (Employee
“) and Kimberly-Clark Global Sales, LLC (“K-C”), pursuant to the Consulting
Agreement (“Agreement”), which was executed on the _______ day of _____________,
2012.


By signing, Employee agrees that in exchange for the consideration detailed in
Article 3 of the Agreement, Employee is reaffirming the Agreement in its
entirety, including, but not limited to the full and final release obligation
related to the above referenced Consulting Agreement, attached as Exhibit A to
this Agreement.


As outlined in the Consulting Agreement, if Employee executes the Reaffirmation
Agreement and delivers the executed Reaffirmation Agreement to K-C within the
time specified below and does not revoke it in accordance with the terms
described below, K-C will further provide the consideration detailed in Article
3 of the Consulting Agreement.


FULL AND FINAL RELEASE. In consideration of the payments being provided to
Employee in Article 3 of the Consulting Agreement, Employee, for the Employee,
Employee’s attorneys, heirs, executors, administrators, successors and assigns,
fully, finally and forever releases and discharges K-C, all parent, subsidiary,
related and affiliated companies, including Kimberly-Clark Corporation, and its
parent, subsidiary, related and affiliated companies, as well as its and their
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as “KCC”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the execution date of this Agreement.
Specifically included in this waiver and release are, among other things, any
and all claims of alleged employment discrimination, either as a result of the
separation of Employee’s employment or otherwise, any claims under any KCC
severance pay plan, under the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Family and Medical Leave Act (FMLA), the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification (WARN) Act, the Uniformed Services
Employment and Reemployment Rights Act (USERRA), the Ledbetter Fair Pay Act, the
Internal Revenue Code (IRC), the US tax code, the Employee Retirement Income
Security Act (ERISA), any other federal, state or local statute, rule,
ordinance, or regulation, as well as any claims for alleged wrongful discharge,
negligent or intentional infliction of emotional distress, breach of contract,
fraud, defamation, or any other unlawful behavior, the existence of which is
specifically denied by KCC.


Nothing in this Agreement, however, shall be construed to prohibit Employee from
filing a charge or participating in any investigation or proceeding conducted by
the EEOC or comparable state or local agency. Notwithstanding the foregoing,
Employee waives Employee’s right to recover monetary or other damages as a
result of any charge or lawsuit filed by Employee or by anyone else on
Employee’s behalf, including a class or collective action, whether or not
Employee is named in such proceeding. Further, nothing in this Agreement is
intended to waive Employee’s entitlement to vested benefits under any pension,
401(k) plan or other benefit plan provided by KCC. Finally, the above release
does not waive claims that Employee could make, if available, for unemployment
or workers’ compensation and also excludes any other claim which cannot be
released by private agreement between the parties.




--------------------------------------------------------------------------------




ADVICE OF ATTORNEY. Employee acknowledges that Employee has been and is hereby
advised to consult with an attorney in regard to this matter. Employee further
acknowledges that Employee has been given twenty-one (21) days from the time
that Employee receives this Agreement to consider whether to sign it. If
Employee has signed this Agreement before the end of this twenty-one (21) day
period, it is because Employee freely chose to do so after carefully considering
its terms. Finally, Employee shall have seven (7) days from the date Employee
signs this Agreement to change Employee’s mind and revoke the Agreement. If
Employee does not revoke this Agreement within seven (7) days of Employee’s
signing, this Agreement will become final and binding on the day following such
seven (7) day period. If Employee elects not to sign this Agreement within
twenty-one (21) days from the date that Employee receives this Agreement, the
offer to enter into this Agreement shall terminate and expire automatically.




Date: __________________
  ______________________
 
Jan B.C. Spencer





 
For: Kimberly-Clark Global Sales LLC





Date: __________________
________________________
 
Thomas J. Falk
 
Chairman of the Board & CEO









